COMMON UNIT PURCHASE AGREEMENT
 
BY AND AMONG
 
EV ENERGY PARTNERS, L.P.
 
AND
 
THE PURCHASERS NAMED HEREIN
 
 

--------------------------------------------------------------------------------


 
COMMON UNIT PURCHASE AGREEMENT
 
This COMMON UNIT PURCHASE AGREEMENT, dated as of June 1, 2007 (this
“Agreement”), is by and among EV Energy Partners, L.P., a Delaware limited
partnership (the “Company”), and each of the Purchasers named in Schedule
2.01 (each, a “Purchaser” and, collectively, the “Purchasers”).
 
WHEREAS, the Company desires to sell an aggregate of approximately
$117,600,012.00 of Common Units to the Purchasers, and the Purchasers desire to
purchase an aggregate of approximately $117,600,012.00 of Common Units from the
Company, each in accordance with the provisions of this Agreement; and
 
WHEREAS, the Company has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Common Units acquired pursuant
to this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01. Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“8-K Filing” shall have the meaning specified in Section 5.04.
 
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
 
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” shall have the meaning specified in the introductory paragraph.
 
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and any and all other agreements or instruments executed and delivered
by the Parties to evidence the execution, delivery and performance of this
Agreement, and any amendments, supplements, continuations or modifications
thereto.
 
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
for commercial banks in New York, New York.


--------------------------------------------------------------------------------




“Buy-In” shall have the meaning specified in Section 8.08.
 
“Buy-In Price” shall have the meaning specified in Section 8.08.
 
“Closing” shall have the meaning specified in Section 2.02.
 
“Closing Date” shall have the meaning specified in Section 2.02.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.01.
 
“Common Unit Price” shall have the meaning specified in Section 2.01(b).
 
“Common Units” means the Common Units of the Company representing equity
interests therein.
 
“Company” shall have the meaning specified in the introductory paragraph.
 
“Company Financial Statements” shall have the meaning specified in Section 3.03.
 
“Company Material Adverse Effect” means any material and adverse effect on (i)
the assets, liabilities, financial condition, business, operations, prospects or
affairs of the Company and its Subsidiaries, taken as a whole, measured against
those assets, liabilities, financial condition, business, operations, prospects
or affairs reflected in the Company SEC Documents, other than those occurring as
a result of general economic or financial conditions or any other developments
that are not unique to and do not have a material disproportionate impact on the
Company and its Subsidiaries but also affect other Persons who participate in or
are engaged in the lines of business in which the Company and its Subsidiaries
participate or are engaged, (ii) the ability of the Company and its
Subsidiaries, taken as a whole, to carry out their business as of the date of
this Agreement or to meet their obligations under the Basic Documents on a
timely basis or (iii) the ability of the Company to consummate the transactions
under any Basic Document.
 
“Company Organizational Document” means, collectively, the Certificate of
Limited Partnership filed by the Company with the Secretary of State of the
State of Delaware and the Partnership Agreement.
 
“Company Organizational Law” means the Delaware Revised Uniform Limited
Partnership Act.
 
“Company SEC Documents” shall have the meaning specified in Section 3.03.
 
“Equity Interests” means, collectively, the Common Units, the Subordinated
Units, the General Partner Interest and the Incentive Distribution Rights.

-2-

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“General Partner” shall have the meaning specified in the Partnership Agreement.
 
“General Partner Interest” shall have the meaning specified in the Partnership
Agreement.
 
“Governing Body” means the General Partner of the Company.
 
“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the Company,
its Subsidiaries or any of their Property or any of the Purchasers.
 
“Incentive Distribution Rights” shall have the meaning specified in the
Partnership Agreement.
 
“Indemnified Party” shall have the meaning specified in Section 7.01.
 
“Indemnifying Party” shall have the meaning specified in Section 7.02.
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
 
“Lock-Up Date” means the earlier of (i) 90 days following the Closing Date and
(ii) the date that a registration statement under the Securities Act to permit
resale of the Purchased Common Units is declared effective by the Commission.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Company dated as of September 29, 2006.
 
“Party” or “Parties” means the Company and the Purchasers, individually or
collectively, as the case may be.

-3-

--------------------------------------------------------------------------------



“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Purchase Price” means the aggregate of each Purchaser’s Commitment Amount.
 
“Purchased Common Units” means the Common Units to be issued and sold to the
Purchasers pursuant to this Agreement.
 
“Purchaser” shall have the meaning specified in the introductory paragraph.
 
“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under the Basic Documents on
a timely basis or (ii) the ability of a Purchaser to consummate the transactions
under any Basic Document.
 
“Purchasers” shall have the meaning specified in the introductory paragraph.
 
“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form of Exhibit B, to be entered into at the Closing, among
the Company and the Purchasers.
 
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, managers, employees, agents, counsel, investment bankers and other
representatives of such Person.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Stock Exchange” means The Nasdaq Global Market.
 
“Subordinated Units” shall have the meaning specified in the Partnership
Agreement.
 
“Subsidiary” means, as to any Person, (i) any corporation or other entity of
which a majority of the outstanding equity interest having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or (ii) any limited partnership in
which such Person and its Subsidiaries own equity interests entitling at a given
time such Person and its Subsidiaries to a majority of the distributions of such
limited partnership if such limited partnership were to be liquidated at such
time.
 
“Unitholders” shall have the meaning specified in the Partnership Agreement.

-4-

--------------------------------------------------------------------------------



Section 1.02. Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
 
ARTICLE II
SALE AND PURCHASE
 
Section 2.01. Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Company hereby agrees to issue and sell to each
Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Company, the number of Purchased Common Units set forth
opposite its name on Schedule 2.01. Each Purchaser agrees to pay the Company the
Common Unit Price for each Purchased Common Unit as set forth in Section
2.01(b). The respective obligations of each Purchaser under this Agreement are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under this Agreement. The failure or waiver of
performance under this Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in any
other Basic Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any Basic Document. Except as
otherwise provided in this Agreement or the other Basic Documents, each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
(a) Common Units. The number of Purchased Common Units to be issued and sold to
each Purchaser is set forth opposite such Purchaser’s name on Schedule 2.01. The
Purchased Common Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Company
Organizational Document.
 
(b) Consideration. The amount per Common Unit each Purchaser will pay to the
Company to purchase the Purchased Common Units (the “Common Unit Price”) shall
be $34.50.
 
Section 2.02. Closing. The execution and delivery of the Basic Documents, the
delivery of certificates representing the Purchased Common Units, the payment by
each Purchaser of its respective Commitment Amount and execution and delivery of
all other instruments, agreements and other documents required by this Agreement
(the “Closing”) shall take place on the date hereof (the “Closing Date”).

-5-

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:
 
Section 3.01. Existence. The Company: (i) is a limited partnership duly
organized, validly existing and in good standing under the Laws of the State of
Delaware; (ii) has all requisite partnership power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its Properties and carry on its business as its business is now being conducted
as described in the Company SEC Documents, except where the failure to obtain
such licenses, authorizations, consents and approvals would not reasonably be
expected to have a Company Material Adverse Effect; and (iii) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualifications necessary, except where failure so to qualify would
not reasonably be expected to have a Company Material Adverse Effect.
 
Section 3.02. Capitalization and Valid Issuance of Purchased Common Units.
 
(a) As of the date of this Agreement, and prior to the issuance and sale of the
Purchased Common Units, the issued and outstanding equity interests of the
Company consist of 8,430,743 Common Units, 3,100,000 Subordinated Units, the
General Partner Interest and the Incentive Distribution Rights. All of the
outstanding Equity Interests have been duly authorized and validly issued in
accordance with applicable Law and the Company Organizational Document and are
fully paid (to the extent required by applicable Law and under the Company
Organizational Document) and non-assessable (except as such non-assessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Company
Organizational Law).
 
(b) Other than the Company’s existing long-term incentive plan, the Company has
no equity compensation plans that contemplate the issuance of Equity Interests
(or securities convertible into or exchangeable for Equity Interests). The
Company has no outstanding indebtedness having the right to vote (or convertible
into or exchangeable for securities having the right to vote) on any matters on
which the Unitholders may vote. Except for Common Units and phantom Common Units
issued pursuant to the Company’s existing long-term incentive plan, as
contemplated by this Agreement or as are contained in the Company Organizational
Document, there are no outstanding or authorized (i) options, warrants,
preemptive rights, subscriptions, calls or other rights, convertible securities,
agreements, claims or commitments of any character obligating the Company or any
of its Subsidiaries to issue, transfer or sell any equity interests in the
Company or any of its Subsidiaries or securities convertible into or
exchangeable for such equity interests, (ii) obligations of the Company or any
of its Subsidiaries to repurchase, redeem or otherwise acquire any equity
interests in the Company or any of its Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which the Company or any of its Subsidiaries is a party
with respect to the voting of the equity interests of the Company or any of its
Subsidiaries.

-6-

--------------------------------------------------------------------------------



(c) (i) All of the issued and outstanding equity interests of each of the
Company’s Subsidiaries are owned, directly or indirectly, by the Company free
and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under the Company’s
or its Subsidiaries’ credit facilities filed as exhibits to the Company SEC
Documents), and all such ownership interests have been duly authorized and
validly issued and are fully paid (to the extent required by applicable Law and
the organizational documents of the Company’s Subsidiaries, as applicable) and
non-assessable (except as non-assessability may be affected by Sections 17-303,
17-607 and 17-804 of the Company Organizational Law, the organizational
documents of the Company’s Subsidiaries or the Delaware Limited Liability
Company Act or any Laws of any other jurisdiction of organization of a
Subsidiary of the Company, as applicable) and free of preemptive rights, with no
personal liability attaching to the ownership thereof, and (ii) except as
disclosed in the Company SEC Documents, neither the Company nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.
 
(d) The offer and sale of the Purchased Common Units and the interests
represented thereby will be duly authorized by the Company pursuant to the
Company Organizational Document prior to the Closing and, when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, will be validly issued, fully paid (to the extent
required by applicable Law and the Company Organizational Document) and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Company Organizational Law) and will be free of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Company Organizational Document, the Registration Rights
Agreement and applicable state and federal securities Laws and other than such
Liens as are created by the Purchasers.
 
(e) The Purchased Common Units will be issued in compliance with all applicable
rules of the Stock Exchange. The Company has submitted to the Stock Exchange a
Notification Form: Listing of Additional Units with respect to the Purchased
Common Units. The Company’s currently outstanding Common Units are quoted on the
Stock Exchange and the Company has not received any notice of delisting.
 
(f) The Purchased Common Units shall have those rights, preferences, privileges
and restrictions governing the Common Units as set forth in the Company
Organizational Document. A true and correct copy of the Partnership Agreement,
as amended through the date hereof, has been filed by the Company with the
Commission on October 5, 2006 as Exhibit 3.1 to the Company’s Form 8-K.
 
Section 3.03. Company SEC Documents. Since the date of the Company’s initial
public offering, (i) the Company has filed with the Commission all forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act or the Securities Act (all such documents filed on
or prior to the date of this Agreement, collectively, the “Company SEC
Documents”) and (ii) the Company has timely filed with the Commission all
Company SEC Documents described in General Instruction I.A.3.(b) of Form S-3.
The

-7-

--------------------------------------------------------------------------------


 
Company SEC Documents, including any audited or unaudited financial statements
and any notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequently
filed Company SEC Document filed prior to the date of this Agreement) (i) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and (v) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of the
Company as of the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended. Deloitte & Touche LLP is an
independent registered public accounting firm with respect to the Company and
has not resigned or been dismissed as independent registered public accountants
of the Company as a result of or in connection with any disagreement with the
Company on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.
 
Section 3.04. No Material Adverse Change. Except as set forth in or contemplated
by the Company SEC Documents, since its initial public offering, the Company and
its Subsidiaries have conducted their business in the ordinary course,
consistent with past practice, and there has been no (i) change that has had or
would reasonably be expected to have a Company Material Adverse Effect, (ii)
acquisition or disposition of any material asset by the Company or any of its
Subsidiaries or any contract or arrangement therefor, otherwise than for fair
value in the ordinary course of business, (iii) material change in the Company’s
accounting principles, practices or methods or (iv) incurrence of material
indebtedness.
 
Section 3.05. Litigation. Except as set forth in the Company SEC Documents,
there is no Action pending or, to the knowledge of the Company, contemplated or
threatened against the Company or any of its Subsidiaries or any of their
respective officers, directors or Properties, which (individually or in the
aggregate) reasonably would be expected to have a Company Material Adverse
Effect or which challenges the validity of this Agreement.
 
Section 3.06. No Breach. The execution, delivery and performance by the Company
of the Basic Documents to which it is a party and all other agreements and
instruments in connection with the transactions contemplated by the Basic
Documents, and compliance by the Company with the terms and provisions hereof
and thereof, do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to the Company
or any of its Subsidiaries or any of their respective Properties, (b) conflict
with or result in a violation of any provision of any of the organizational
documents of the Company or any of its Subsidiaries, (c) require any consent,
approval or notice under or result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under (i) any note,
bond, mortgage,

-8-

--------------------------------------------------------------------------------



license, or loan or credit agreement to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
any of their respective Properties may be bound or (ii) any other agreement,
instrument or obligation, or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by the Company or any of its Subsidiaries, except in the cases of
clauses (a), (c) and (d) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 3.06 would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
 
Section 3.07. Authority. The Company has all necessary partnership power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by the Company of each of the
Basic Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith. Except as contemplated by this Agreement, no approval by
the Unitholders is required as a result of the Company’s issuance and sale of
the Purchased Common Units.
 
Section 3.08. Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with the Company’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Company of any of the Basic Documents to which it is a party, except where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
 
Section 3.09. MLP Status. The Company met for each taxable year since its
formation, and the Company expects to meet for the taxable year ending December
31, 2007, the gross income requirements of Section 7704(c)(2) of the Code, and
accordingly the Company is not, and does not reasonably expect to be, taxed as a
corporation for U.S. federal income tax purposes or for applicable tax purposes.
The Company or any of its Subsidiaries has conducted business, owned Property or
otherwise been subject to tax for the taxable year ended December 31, 2006 only
in Delaware, Louisiana, Oklahoma, Ohio, Pennsylvania, Texas and West Virginia,
and the Company and any of its Subsidiaries expects to conduct business, own
Property or otherwise be subject to tax only in such states and Michigan for the
taxable year ending December 31, 2007.
 
Section 3.10. Investment Company Status. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

-9-

--------------------------------------------------------------------------------



Section 3.11. Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Common Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither the Company nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
 
Section 3.12. Certain Fees. No fees or commissions will be payable by the
Company to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Common Units or the consummation of the transactions
contemplated by this Agreement. The Purchasers shall not be liable for any such
fees or commissions. The Company agrees that it will indemnify and hold harmless
each of the Purchasers from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by the Company or alleged to have been incurred by the
Company in connection with the sale of Purchased Common Units or the
consummation of the transactions contemplated by this Agreement.
 
Section 3.13. No Side Agreements. Except for the confidentiality agreements
entered into by and between each of the Purchasers and the Company, there are no
other agreements by, among or between the Company or its Affiliates, on the one
hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.
 
Section 3.14. Internal Accounting Controls. Except as disclosed in the Company
SEC Documents, the Company and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is not aware of any material failure of such internal accounting
controls.
 
Section 3.15. Preemptive Rights or Registration Rights. Except (i) as set forth
in the Company Organizational Document, (ii) as set forth in the other
organizational documents of the Company and its Subsidiaries, (iii) as provided
in the Basic Documents or (iv) for existing awards under the Company’s long-term
incentive plan, there are no preemptive rights or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any capital
stock or equity interests of the Company or any of its Subsidiaries, in each
case pursuant to any other agreement or instrument to which any of such Persons
is a party or by which any one of them may be bound. Neither the execution of
this Agreement nor the issuance of the Purchased Common Units as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any securities of the Company, other than pursuant to the Registration Rights
Agreement.
 
Section 3.16. Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks as
the Company believes in its

-10-

--------------------------------------------------------------------------------



discretion are prudent for its businesses. The Company does not have any reason
to believe that it or any Subsidiary will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.
 
Section 3.17. Acknowledgment Regarding Purchase of Purchased Common Units. The
Company acknowledges and agrees that (i) each of the Purchasers is participating
in the transactions contemplated by this Agreement and the other Basic Documents
at the Company’s request and the Company has concluded that such participation
is in the Company’s best interest and is consistent with the Company’s
objectives and (ii) each of the Purchasers is acting solely in the capacity of
an arm’s length purchaser. The Company further acknowledges that no Purchaser is
acting or has acted as an advisor, agent or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement or the other Basic Documents
and any advice given by any Purchaser or any of its respective Representatives
in connection with this Agreement or the other Basic Documents is merely
incidental to the Purchasers’ purchase of Purchased Common Units. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its Representatives.
 
Section 3.18. Anti-Takeover Laws. Each of the Company and its Governing Body has
taken all action required to be taken by it in order to exempt the execution,
delivery and performance of this Agreement and the other Basic Documents and the
issuance of the Purchased Common Units from, and each of the foregoing is hereby
exempt from, the requirements of any “moratorium”, “control share”, “fair
price”, “affiliate transaction”, “business combination” or other anti-takeover
Laws of any jurisdiction.
 
Section 3.19. Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any Law
applicable to the Company or its Subsidiaries, except as would not, individually
or in the aggregate, have a Company Material Adverse Effect. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Company Material Adverse Effect, and neither the Company nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except where such
potential revocation or modification would not have, individually or in the
aggregate, a Company Material Adverse Effect. None of the Company, any of its
Subsidiaries or any director, officer, agent, employee or other Person acting on
behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries: (i) used
any Company funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from Company funds; (iii) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

-11-

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
 
Each Purchaser, severally and not jointly, represents and warrants to the
Company with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:
 
Section 4.01. Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has all requisite power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its
Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have and would not reasonably be expected to have a
Purchaser Material Adverse Effect.
 
Section 4.02. No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Common
Units by such Purchaser do not and will not (a) violate any provision of any
Law, governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser or (c)
require any consent (other than standard internal consents), approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under (i) any note, bond, mortgage,
license, or loan or credit agreement to which such Purchaser is a party or by
which such Purchaser or any of its Properties may be bound or (ii) any other
such agreement, instrument or obligation, except in the case of clauses (a) and
(c) where such violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 4.02 would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect.
 
Section 4.03. Investment. The Purchased Common Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser
represents and warrants are “accredited investors” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities
Act), not as a nominee or agent, and with no present intention of distributing
the Purchased Common Units or any part thereof, and such Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Common Units under a registration statement under the
Securities Act and applicable state securities Laws or under an exemption from
such registration available thereunder (including, if available, Rule 144 under
the Securities Act). If such Purchaser should in the future decide to dispose of
any of the Purchased Common Units, such Purchaser understands and agrees (a)
that it may do so only (i) in compliance with the

-12-

--------------------------------------------------------------------------------



Securities Act and applicable state securities Law, as then in effect, or
pursuant to an exemption therefrom or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(b) that stop-transfer instructions to that effect will be in effect with
respect to such securities. Notwithstanding the foregoing, each Purchaser may at
any time enter into one or more total return swaps with respect to such
Purchaser’s Purchased Common Units with a third party provided that such
transactions are exempt from registration under the Securities Act.
 
Section 4.04. Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Company that (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Common Units, is able to
bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment.
 
Section 4.05. Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to the Company SEC Documents and (b) been provided a
reasonable opportunity to ask questions of and receive answers from
Representatives of the Company regarding the matters described therein.
 
Section 4.06. Restricted Securities. Such Purchaser understands that the
Purchased Common Units it is purchasing are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 under the Securities Act.
 
Section 4.07. Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Common Units or the consummation of the transactions
contemplated by this Agreement. The Company will not be liable for any such fees
or commissions. Such Purchaser agrees, severally and not jointly with the other
Purchasers, that it will indemnify and hold harmless the Company from and
against any and all claims, demands or liabilities for broker’s, finder’s,
placement or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of Purchased Common Units or the consummation of the transactions contemplated
by this Agreement.
 
Section 4.08. Legend. It is understood that the certificates evidencing the
Purchased Common Units initially will bear the following legend: “These
securities have not been registered under the Securities Act of 1933, as
amended. These securities may not be sold, offered for sale, pledged (except in
connection with a bona fide margin account or other loan or financing
arrangement secured by these securities) or hypothecated in the absence of a
registration statement in effect with respect to the securities under such Act
or pursuant to an exemption from registration thereunder and, in the case of a
transaction exempt from

-13-

--------------------------------------------------------------------------------



registration, unless sold pursuant to Rule 144 under such Act or the issuer has
received documentation reasonably satisfactory to it that such transaction does
not require registration under such Act.” For the avoidance of doubt, the
Purchased Common Units may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by such Purchased Common
Units and such pledge shall not be deemed to be a transfer, sale or assignment
of such Purchased Common Units, and no buyer effecting such a pledge shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Basic Document.
 
Section 4.09. No Side Agreements. Except for the confidentiality agreements
entered into by and between such Purchaser and the Company, there are no other
agreements by, among or between the Company or its Affiliates, on the one hand,
and such Purchaser or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties. Notwithstanding the
foregoing, with respect to Lehman Brothers Inc., the representation made in this
Section 4.09 is made only by Lehman Brothers MLP Opportunity Fund L.P., as
currently configured, and does not apply to Lehman Brothers Inc. or any of its
Affiliates, other than Lehman Brothers MLP Opportunity Fund L.P., as currently
configured.
 
ARTICLE V
COVENANTS
 
Section 5.01. Subsequent Public Offerings. Without the written consent of the
holders of a majority of the Purchased Common Units, from the date of this
Agreement until the Lock-Up Date, the Company shall not, and shall cause its
directors, officers and Affiliates not to, grant, issue or sell any Common Units
or other equity or voting securities of the Company, any securities convertible
into or exchangeable therefor or take any other action that may result in the
issuance of any of the foregoing, other than (i) the issuance of the Purchased
Common Units, (ii) the issuance of Common Units or options to purchase Common
Units or phantom Common Units granted pursuant to the Company’s existing
long-term incentive plan, (iii) the issuance or sale of Common Units issued or
sold in a registered public offering to finance future acquisitions that are
accretive to cash flow per Common Unit (or the repayment of indebtedness
incurred in connection with such accretive acquisitions) at a price no less than
110% of the Common Unit Price or in a private offering to finance future
acquisitions that are accretive to cash flow per Common Unit (or the repayment
of indebtedness incurred in connection with such accretive acquisitions) and
(iv) the issuance of Common Units as purchase price consideration in connection
with future acquisitions that are accretive to cash flow per Common Unit.
Notwithstanding the foregoing, the Company shall not, and shall cause its
directors, officers and Affiliates not to, sell, offer for sale or solicit
offers to buy any security (as defined in the Securities Act) that would be
integrated with the sale of the Purchased Common Units in a manner that would
require the registration under the Securities Act of the sale of the Purchased
Common Units to the Purchasers.
 
Section 5.02. Purchaser Lock-Up. Without the prior written consent of the
Company, each Purchaser agrees that from and after the Closing it will not sell
any of its Purchased Common Units prior to the Lock-Up Date; provided, however,
that each Purchaser may: (i) enter into one or more total return swaps or
similar transactions at any time with respect to the

-14-

--------------------------------------------------------------------------------



Purchased Common Units purchased by such Purchaser; or (ii) transfer its
Purchased Common Units to an Affiliate of such Purchaser or to any other
Purchaser or an Affiliate of such other Purchaser provided that such Affiliate
agrees to the restrictions in this Section 5.02.
 
Section 5.03. Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Company and each Purchaser will, and the Company shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or the Company, as the case may be,
advisable for the consummation of the transactions contemplated by this
Agreement and the other Basic Documents.
 
Section 5.04. Non-Disclosure; Interim Public Filings. Before 8:30 a.m., New York
time, on the first Business Day following the Closing Date, the Company shall
issue a press release acceptable to the Purchasers disclosing all material terms
of the transactions contemplated hereby and file a Current Report on Form 8-K
with the Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by this Agreement and the other Basic Documents and including as
exhibits to such Current Report on Form 8-K this Agreement and the other Basic
Documents, in the form required by the Exchange Act. Thereafter, the Company
shall timely file any filings and notices required by the Commission or
applicable Law with respect to the transactions contemplated hereby and provide
copies thereof to the Purchasers promptly after filing. Except with respect to
the 8-K Filing and the press release referenced above (a copy of which will be
provided to the Purchasers for their review as early as practicable prior to its
filing), the Company shall, at least two Business Days prior to the filing or
dissemination of any disclosure required by this Section 5.04, provide a copy
thereof to the Purchasers for their review. The Company and the Purchasers shall
consult with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or the Stock Exchange (or other exchange on which securities
of the Company are listed or traded) with respect to the transactions
contemplated hereby, and neither Party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by Law, in
which case the disclosing Party shall promptly provide the other Party with
prior notice of such public statement, filing or other communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any press release,
without the prior written consent of such Purchaser except to the extent the
names of the Purchasers are included in this Agreement as filed as an exhibit to
the 8-K Filing and the press release referred to in the first sentence above.
The Company shall not, and shall cause each of its respective Representatives
not to, provide any Purchaser with any material non-public information regarding
the Company from and after the issuance of the above-referenced press release
without the express written consent of such Purchaser.
 
Section 5.05. Use of Proceeds. The Company shall use the collective proceeds
from the sale of the Purchased Common Units to repay indebtedness.

-15-

--------------------------------------------------------------------------------



Section 5.06. Tax Information. The Company shall cooperate with the Purchasers
and provide the Purchasers with any reasonably requested tax information related
to their ownership of the Purchased Common Units.
 
ARTICLE VI
CLOSING DELIVERIES
 
Section 6.01. Company Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Company shall have delivered, or caused to be
delivered, to each Purchaser:
 
(a) the Purchased Common Units by delivering certificates (bearing the legend
set forth in Section 4.08) evidencing such Purchased Common Units at the
Closing, all free and clear of any Liens, encumbrances or interests of any other
party;
 
(b) an opinion addressed to the Purchasers from outside legal counsel to the
Company, dated the Closing Date, substantially similar in substance to the form
of opinion attached as Exhibit A;
 
(c) the Registration Rights Agreement in substantially the form of Exhibit B,
which shall have been duly executed by the Company;
 
(d) a certificate of the Secretary of the Company, dated as of the Closing Date,
as to certain matters;
 
(e) a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the due organization and good standing in the
State of Delaware of the Company; and
 
(f) a receipt, dated the Closing Date, executed by the Company and delivered to
each Purchaser certifying that the Company has received the Purchase Price with
respect to the Purchased Common Units issued and sold to each such Purchaser.
 
Section 6.02. Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser shall have delivered, or caused to
be delivered, to the Company:
 
(a) payment to the Company of such Purchaser’s Commitment Amount by wire
transfer(s) of immediately available funds to an account designated in writing
(including via email) by the Company; and
 
(b) the Registration Rights Agreement in substantially the form of Exhibit B,
which shall have been duly executed by each Purchaser.

-16-

--------------------------------------------------------------------------------



ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 7.01. Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Indemnified Parties”)
from, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay
and reimburse each of them for all costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to (i) any actual or proposed
use by the Company of the proceeds of any sale of the Purchased Common Units or
(ii) the breach of any of the representations, warranties or covenants of the
Company contained herein; provided that such claim for indemnification relating
to a breach of a representation or warranty is made prior to the expiration of
such representation or warranty.
 
Section 7.02. Indemnification Procedure. Promptly after any Indemnified Party
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third party, which the Indemnified Party believes
in good faith is an indemnifiable claim under this Agreement, the Indemnified
Party shall give the indemnitor hereunder (the “Indemnifying Party”) written
notice of such claim or the commencement of such action or proceeding, but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Such notice shall state the nature and the basis of such claim to the
extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to

-17-

--------------------------------------------------------------------------------



conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01. Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever the Company has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of the Company unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
 
Section 8.02. Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement indefinitely. The covenants made in this Agreement or any other Basic
Document shall survive the closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Common Units and payment therefor and repayment, conversion,
exercise or repurchase thereof. All indemnification obligations of the Company
and the Purchasers pursuant to Section 3.12, Section 4.07 and Article VII shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties referencing the particular
Article or Section, regardless of any purported general termination of this
Agreement.
 
Section 8.03. No Waiver; Modifications in Writing.
 
(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

-18-

--------------------------------------------------------------------------------



(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by the
Company from the terms of any provision of this Agreement or any other Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on any Party in any case shall entitle
any Party to any other or further notice or demand in similar or other
circumstances.
 
Section 8.04. Binding Effect; Assignment.
 
(a) Binding Effect. This Agreement shall be binding upon the Company, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
 
(b) Assignment of Purchased Common Units. All or any portion of a Purchaser’s
Purchased Common Units purchased pursuant to this Agreement may be sold,
assigned or pledged by such Purchaser, subject to compliance with applicable
securities Laws, Section 5.02 and the Registration Rights Agreement.
 
(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights and obligations under this Agreement without the consent of the Company
(i) to any Affiliate of such Purchaser or (ii) in connection with a total return
swap or similar transaction with respect to the Purchased Common Units purchased
by such Purchaser, and in each case the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement. Except as expressly
permitted by this Section 8.04(c), such rights and obligations may not otherwise
be transferred except with the prior written consent of the Company (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.
 
Section 8.05. Aggregation of Purchased Common Units. All Purchased Common Units
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.
 
Section 8.06. Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has executed a confidentiality
agreement in favor of the Company shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof until the Company
discloses on Form 8-K with the Commission the transactions contemplated hereby.

-19-

--------------------------------------------------------------------------------



Section 8.07. Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses:
 
(a) If to the Company:
 
EV Energy Partners, L.P.
1001 Fannin Street, Suite 800
Houston, Texas 77002
Attention: Michael E. Mercer
Telephone: (713) 651-1144
Facsimile: (713) 651-1260
Email: mmercer@evenergypartners.com
 
with a copy to:
 
Haynes and Boone, LLP
1221 McKinney Street, Suite 2100
Houston, Texas 77010
Attention: Guy Young
Telephone: (713) 547-2081
Facsimile: (713) 236-5699
Email: young@haynesboone.com
 
(b) If to ZLP Fund, L.P.:
 
ZLP Fund, L.P.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, New Jersey 07311
Attention: Daniel M. Lynch
Telephone: (212) 440-0741
Facsimile: (201) 716-1425
Email: lynch@zimmerlucas.com
 
with a copy to:
 
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036-4039
Attention: Jeffrey J. Delaney, Esq.
Telephone: (212) 858-1000
Facsimile: (212) 858-1500
Email: jeffrey.delaney@pillsburylaw.com
 

-20-

--------------------------------------------------------------------------------



(c) If to Credit Suisse Management LLC:
 
Credit Suisse Management LLC
1 Madison Avenue
New York, New York 10010
Attention: Jerrold Gordon
Telephone: (212) 538-6320
Facsimile: (212) 538-4095
Email: jerrold.gordon@credit-suisse.com
 
(d) If to Structured Finance Americas, LLC:
 
Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
Attention: Sunil Hariani
Telephone: (212) 250-6340
Facsimile: (212) 797-9358
Email: equitynotice@list.db.com
 
with a copy to:
 
Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 13th Floor
New York, New York 10005
Attention: Elia Kourtesiadou
Facsimile: (732) 578-3927
 
(e) If to Royal Bank of Canada by its agent RBC Capital Markets Corporation:
 
Royal Bank of Canada by its agent RBC Capital Markets Corporation
1 Liberty Plaza, 2nd Floor
New York, New York 10006
Attention: Joe Muskatel
 
(f) If to Alerian Opportunity Partners VI, L.P., Alerian Capital Partners LP, or
Alerian Focus Partners LP:
 
Goldman, Sachs & Co.
One New York Plaza, 44th Floor
New York, New York 10004
Attention: Ryan Shah
Phone: (212) 357-1860
Facsimile: (212) 256-5940

-21-

--------------------------------------------------------------------------------



(g) If to GPS Income Fund LP, GPS High Yield Equities Fund LP, GPS New Equity
Fund LP or Agile Performance Fund, LLC:
GPS Income Fund LP
 
GPS High Yield Equities Fund LP
GPS New Equity Fund LP
Agile Performance Fund, LLC
c/o GPS Partners
100 Wilshire Boulevard, Suite 900
Santa Monica, California 90401
Attention: Jeff Farron
Phone: (310) 496-5365
Facsimile: (310) 496-5399
Email: farron@gpsfund.com
 
(h) If to Lehman Brothers MLP Opportunity Fund L.P.:
 
Lehman Brothers MLP Opportunity Fund L.P.
399 Park Avenue, 9th Floor
New York, New York 10022
Attention: Michael J. Cannon
Phone: (212) 526-0029
 
(i) If to Hartz Capital MLP, LLC:
 
Hartz Capital MLP, LLC
400 Plaza Drive
Secaucus, New Jersey 07094
Attention: Noah Lerner
Phone: (201) 272-6004
Facsimile: (201) 866-6387
 
With a copy to:
 
Hartz Capital Inc.
400 Plaza Drive
Secaucus, New Jersey 07094
Attention: Timothy P. Terry
Phone: (201) 272-6041
Facsimile: (201) 866-6387
 
(j) If to Swank MLP Convergence Fund, LP or The Cushing MLP Opportunity Fund I.,
LP
 
Swank Capital, LLC
3300 Oak Lawn, Suite 650
Dallas, Texas 75219
Attention: Dan Spears
Phone: (214) 635-1676

-22-

--------------------------------------------------------------------------------



Facsimile: (214) 219-2353


(k) If to Energy Income and Growth Fund or Fiduciary/Claymore MLP Opportunity
Fund:
 
c/o: Fiduciary Asset Management
8112 Maryland Avenue, Suite 400
St. Louis, Missouri 63105
Attention: Jim Cunnane
Facsimile: (314) 863-4360


(l) If to Isla W. Reckling T/U/W C.S. Masterson, Bert Winston, Jr. T/U/W C.S.
Masterson, Salient Total Return Fund, L.P. or Salient Total Return Fund QP,
L.P.:
c/o Salient Trust Co., LTA
4265 San Felipe, Suite 900
Houston, Texas 77027
Attention: Sherry Ashley
Phone: (713) 993-4648
Facsimile: (713) 993-4098
Email: sashley@salientpartners.com
 
(m)  If to Tortoise Capital Resources Corporation:


Tortoise Capital Resource Corporation
10801 Mastin Blvd., Suite 222
Overland Park, Kansas 66210
Attention: David J. Schulte
Phone: (913) 981-1020
Facsimile: (913) 981-1021
Email: dschulte@tortoiseadvisors.com
 
or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by registered or certified mail, return receipt requested, or regular mail,
if mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery or via
electronic mail.
 
Section 8.08. Removal of Legend. The Company shall remove the legend described
in Section 4.08 from the certificates evidencing the Purchased Common Units at
the request of a Purchaser submitting to the Company such certificates, together
with such other documentation as may be reasonably requested by the Company or
required by its transfer agent, unless the Company, with the advice of counsel,
reasonably determines that such removal is inappropriate; provided that no
opinion of counsel shall be required in the event a Purchaser is effecting a
sale of such Purchased Common Units pursuant to Rule 144 under the Securities
Act or an effective

 
-23-

--------------------------------------------------------------------------------




registration statement. The Company shall cooperate with such Purchaser to
effect removal of such legend. The legend described in Section 4.08 shall be
removed and the Company shall issue a certificate without such legend to the
holder of Purchased Common Units upon which it is stamped, if, unless otherwise
required by state securities Laws, (i) such Purchased Common Units are sold
pursuant to an effective Registration Statement, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of a law firm reasonably acceptable to the Company (with any law firm set forth
under Section 8.07 being deemed acceptable), in a generally acceptable form, to
the effect that such sale, assignment or transfer of such Purchased Common Units
may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with reasonable
assurance that such Purchased Common Units can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A under the Securities Act. If the Company shall
fail for any reason or for no reason to issue to the holder of such Purchased
Common Units within three trading days after the occurrence of any of clause
(i), clause (ii) or clause (iii) above a certificate without such legend to the
holder or if the Company fails to deliver unlegended Purchased Common Units
within three trading days of the Purchaser’s election to receive such unlegended
Purchased Common Units pursuant to clause (y) below, and if on or after such
trading day the holder purchases (in an open market transaction or otherwise)
Common Units to deliver in satisfaction of a sale by the holder of such
Purchased Common Units that the holder anticipated receiving without legend from
the Company (a “Buy-In”), then the Company shall, within three Business Days
after the holder’s request and in the holder’s discretion, either (x) pay cash
to the holder in an amount equal to the holder’s total purchase price (including
brokerage commissions, if any) for the Common Units so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such unlegended
Purchased Common Units shall terminate, or (y) promptly honor its obligation to
deliver to the holder such unlegended Purchased Common Units as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of Common Units multiplied by
(B) the closing bid price on the date of exercise.
 
Section 8.09. Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein with respect to the rights
granted by the Company or a Purchaser set forth herein or therein. This
Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter.
 
Section 8.10. Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.
 
Section 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

-24-

--------------------------------------------------------------------------------



Section 8.12. Expenses. The Company hereby covenants and agrees to reimburse
Pillsbury Winthrop Shaw Pittman LLP for reasonable and documented costs and
expenses (including legal fees) incurred in connection with the negotiation,
execution, delivery and performance of the Basic Documents and the transactions
contemplated hereby and thereby, provided that such costs and expenses do not
exceed $75,000 and that any request for such expense reimbursement be
accompanied by a detailed invoice for such amount. If any action at law or
equity is necessary to enforce or interpret the terms of the Basic Documents,
the prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.
 
Section 8.13. Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Purchased Common Units, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations and the like occurring after
the date of this Agreement.
 
Section 8.14. Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) shall have any obligation hereunder
and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the other Basic Documents or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or the other Basic Documents
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
 
-25-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
EV ENERGY PARTNERS, L.P.
 
By: EV ENERGY GP, L.P., its general partner
 
By: EV MANAGEMENT, L.L.C., its general partner
 
 
By:  /s/ Michael E. Mercer

--------------------------------------------------------------------------------

Michael E. Mercer
Senior Vice President and Chief Financial Officer

Common Unit Purchase Agreement

--------------------------------------------------------------------------------


 


STRUCTURED FINANCE AMERICAS LLC
 
 
By:  /s/ Sunil Hariani

--------------------------------------------------------------------------------

Name: Sunil Hariani
Title: VP
 
 
STRUCTURED FINANCE AMERICAS LLC
 
 
By:  /s/ Jill H Rathjen NJB

--------------------------------------------------------------------------------

Name: Jill H Rathjen
Title: VP


Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------





LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.
 
 
By:  /s/ Jeff Wood

--------------------------------------------------------------------------------


Name: Jeff Wood
Title: Vice President







Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------



FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND
 
 
By:  /s/ James J. Cunnane Jr.

--------------------------------------------------------------------------------

Name: James J. Cunnane Jr
Title: Vice President

Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
By its agent RBC Capital Markets Corporation
 
 
By:  /s/ Josef Muskatel

--------------------------------------------------------------------------------

Name: Josef Muskatel
Title: Director and Senior Counsel
 
By:  /s/ David Weiner

--------------------------------------------------------------------------------

Name: David Weiner
Title: Managing Director
 



Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------



TORTOISE CAPITAL RESOURCES CORPORATION
 
 
By:  /s/ David J. Schulte

--------------------------------------------------------------------------------

Name: David J. Schulte
Title: Chief Executive Officer
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
ENERGY INCOME AND GROWTH FUND
 
 
By:  /s/ Walt Draney

--------------------------------------------------------------------------------

Name:
Title:
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
SWANK MLP CONVERGENCE FUND, LP
 
 
By:  /s/ Jerry V. Swank

--------------------------------------------------------------------------------

Name: Jerry V. Swank
Title: Managing Partner
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
THE CUSHING MLP OPPORTUNITY FUND I, LP
 
 
By:  /s/ Jerry V. Swank

--------------------------------------------------------------------------------

Name: Jerry V. Swank
Title: Managing Partner
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
ZLP FUND, L.P.
 
 
By:  /s/ Craig M. Lucas

--------------------------------------------------------------------------------

Name: Craig M. Lucas
Title: Managing Member
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
HARTZ CAPITAL MLP, LLC
 
By: Hartz Capital, Inc.,
Its Manager
 
By:  /s/ Ronald J. Bangs

--------------------------------------------------------------------------------

Ronald J. Bangs
Chief Operating Officer
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
ALERIAN OPPORTUNITY PARTNERS VI, LP
By: its General Partner, Alerian Opportunity
Advisors VI LLC
 
By:  /s/ Gabriel Hammond

--------------------------------------------------------------------------------

Name: Gabriel Hammond
Title: Managing Member
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
ALERIAN FOCUS PARTNERS LP
 
By: its General Partner, Alerian Focus Advisors LLC
 
By:  /s/ Gabriel Hammond

--------------------------------------------------------------------------------

Name: Gabriel Hammond
Title: Managing Member
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
ALERIAN CAPITAL PARTNERS LP
 
By: its General Partner, Alerian Capital Advisors LLC
 
By:  /s/ Gabriel Hammond

--------------------------------------------------------------------------------

Name: Gabriel Hammond
Title: Managing Member
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
CREDIT SUISSE MANAGEMENT LLC
 
 
By:  /s/ Shawn Sullivan

--------------------------------------------------------------------------------

Name: Shawn Sullivan
Title: Managing Director
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
ISLA W. RECKLING T/U/W C.S.
MASTERSON SALIENT TRUST CO.
 
By:  /s/ Stephen D. Strake as agent

--------------------------------------------------------------------------------

Name: Stephen D. Strake
Title: President
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
BERT WINSTON, JR. T/U/W C.S.
MASTERSON SALIENT TRUST CO.
 
By:  /s/ Stephen D. Strake as agent

--------------------------------------------------------------------------------

Name: Stephen D. Strake
Title: President
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
SALIENT TOTAL RETURN FUND QP, L.P.
 
By:  /s/ Jeremy Radcliffe

--------------------------------------------------------------------------------

Name: Jeremy Radcliffe
Title: Managing Director
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
SALIENT TOTAL RETURN FUND, L.P.
 
By:  /s/ Jeremy Radcliffe

--------------------------------------------------------------------------------

Name: Jeremy Radcliffe
Title: Managing Director
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
GPS NEW EQUITY FUND LP
 
By:  /s/ Brett Messing

--------------------------------------------------------------------------------

Name: Brett Messing
Title: Managing Partner, GPS Partners LLC
 
 
Unit Purchase Agreement
Signature Page

--------------------------------------------------------------------------------


